Citation Nr: 1042841	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for neuropathy of the face, 
to include as secondary to herbicide exposure.

2. Entitlement to service connection for neuropathy of the 
bilateral hands, to include as secondary to herbicide exposure.

3. Entitlement to service connection for neuropathy of the 
bilateral legs, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1957 
and August 1957 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2010 Order, the Court endorsed a 
February 2010 joint motion for remand, vacated the February 2009 
Board decision that denied entitlement to service connection for 
peripheral neuropathy of the face, bilateral hands and bilateral 
legs, and remanded the matter for compliance with the 
instructions in the joint motion.
 
This case was previously before the Board on appeal from a May 
2004 rating decision of the VA Special Processing Unit (Tiger 
Team) at the Regional Office in Cleveland, Ohio, which denied the 
Veteran's claims of entitlement to service connection for 
peripheral neuropathy of the face, peripheral neuropathy of the 
bilateral hands and peripheral neuropathy of the bilateral legs.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The joint motion for remand in this case questioned the 
sufficiency of the efforts made by VA to satisfy its duty to 
assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010). 

In a July 2003 statement, the Veteran stated that he was 
diagnosed with numbness in the legs at the Hines VA Hospital in 
1974.  The record reflects that the RO submitted a request for 
records of the Veteran's treatment for numbness in the legs from 
the year 1974.  The RO specifically requested that if any of the 
records had been retired to a Federal Records Center, they must 
be recalled and forwarded to the RO.  The response from the Hines 
VA Hospital stated that no records were found on the Veteran, per 
the Old Record Department.  However, there is no indication that 
any efforts were made to obtain records from Federal Records 
Centers or to at least determine whether any relevant records 
were retired to a Federal Records Center.  For this reason, the 
case must be remanded to enable the Agency of Original 
Jurisdiction (AOJ) to ensure that further efforts are made to 
obtain the medical records previously identified by the Veteran.  

The February 2010 joint motion also expressed concerns about VA's 
finding that a VA examination was not necessary to the resolution 
of the Veteran's claims.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

The Veteran's service treatment records reveal that he was seen 
in May 1964 complaining of right atypical facial pain almost 
daily for the past three weeks.  A neurological examination was 
negative.  In February 1966, the Veteran was treated for pain in 
his wrist following an injury.  He also reported numbness from 
the wrist to the end of the forefingers.  A physical examination 
was negative.  In April 1970, the Veteran complained of pain, 
swelling and a pin prickling sensation in the left lower leg.  He 
reported having intermittent swelling and pain since a 1960 motor 
vehicle accident, and the recent onset of paresthesia.  A 
neurological examination revealed negative findings.  In view of 
the current evidence of record, an examination is warranted under 
McLendon, supra.  On remand, the Veteran should be scheduled for 
such an examination.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make all reasonable 
efforts to determine whether records of the 
Veteran's treatment at the Hines VA 
Hospital in 1974 for peripheral neuropathy 
of the bilateral legs have been retired to 
a Federal Records Center.  If so, the 
records must be obtained and associated 
with the claims file.  The result of the 
records request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results. 

2. The AOJ should also schedule the Veteran 
for a VA examination to assess the current 
nature and etiology of his peripheral 
neuropathy of the face, bilateral hands and 
bilateral legs.  The entire claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must note in the examination report that 
the evidence in the claims file has been 
reviewed.  A complete examination, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (a) whether the Veteran's 
peripheral neuropathy is at least as likely 
as not (i.e., to at least a 50:50 degree of 
probability) related to active military 
service, to include his treatment for 
numbness/pain on a few occasions in 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


